DETAILED ACTION
This office action is in response to the amendment filed on 04/28/2022. Claims 2, 4 and 5 are amended and claims 1 and 3 are cancelled. Claims 2, 4 and 5 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to signaling buffering information for coded video.
Prior art:
Ramasurbramonian (US 2014/0355692)

	The closest prior art Ramasurbramonian, claims 5 and 23 discloses (SEI) message includes a first syntax element that specifies the presence in the buffering period SEI message of a second syntax element and a third syntax element: setting a CPB removal delay to an alternate removal delay specified by the second syntax element; and setting a CPB removal offset to an alternate removal offset specified by the third syntax element; in addition paragraph 520 and table 7 discloses vps_max_sub_layers_minus1.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “and parsing a third syntax element in the buffering period message, in a case that a value of the first syntax element is greater than the threshold value, wherein the third syntax element specifies whether initial coded picture buffer removal delay related syntax elements are present for temporal sublayer representations in the range of 0 to M-1 or initial coded picture buffer removal delay related syntax elements are present for (M-1)-th temporal sublayer representations”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 2, 4 and 5 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481